Citation Nr: 0026570	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  94-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for additional 
neurological disability as the result of hospitalization or 
medical treatment by the Department of Veterans Affairs in 
April 1995.

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
June 1973.

This matter arises from a November 1991 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied entitlement to special 
monthly compensation, and from an April 1999 rating decision 
which denied compensation pursuant to 38 U.S.C.A. § 1151.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.


FINDINGS OF FACT

1.  The veteran's development of a high fever and subsequent 
VA hospitalization as a result of VA medical treatment in 
April 1995 resulted in additional neurological disability 
manifested by increased cognitive deficit and weakness of the 
upper and lower extremities.  

2.  The veteran is service connected for chronic brain 
syndrome, a craniectomy, impaired ocular muscular function of 
the left eye and diplopia of the right eye, a seizure 
disorder, hearing loss, and scars, all as a result of trauma 
during service, at a combined disability rating of 90 
percent.

3.  The veteran's service-connected disabilities, with the 
inclusion of additional neurological disability, render him 
so nearly helpless as to require the care and assistance of 
others on a regular basis. 


CONCLUSIONS OF LAW

1.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional neurological disability as 
the result of medical treatment by the Department of Veterans 
Affairs in April 1995, have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991).

2.  The criteria for the award of special monthly 
compensation based upon the need for aid and attendance of 
another person or being housebound, have been met.  38 
U.S.C.A.  §§ 1114, 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.350(b)(3), 3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation pursuant to 38 U.S.C.A. § 1151 

The veteran asserts that he developed a fever and septicemia 
in April 1995 as a result of VA medical treatment that was 
provided for dental care and for a genitourinary procedure.  
He maintains that as a result of the infection and 
hospitalization he has increased neurological deficit and is 
no longer able to walk at all, or to stand, and cannot 
provide any self-care.  He also asserts increased cognitive 
impairment due to the infection.  

As a preliminary matter, the Board finds that since the 
veteran was diagnosed as having a blood infection related to 
VA medical treatment in April 1995, his claim is plausible 
and capable of substantiation and is thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Title 38 United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997. VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).  As the veteran filed his 
claim prior to October 1, 1997, the only issue before the 
Board at this time is whether he has suffered additional 
disability as a result of VA medical treatment in April 1995.

VA service medical records reveal that the veteran sustained 
a severe closed head injury during service in July 1972, 
subsequent to a motor vehicle accident.  He was separated 
from service in June 1973 due to his medical disability.  He 
was subsequently granted service connection for chronic brain 
syndrome, skull absence due to craniectomy, impaired ocular 
muscular function of the left eye and diplopia of the right 
eye, hearing loss, and scars.   

A VA examination report of January 1975 noted that the 
veteran was living at the YMCA and was able to care for 
himself.  He showed no abnormality of gait but did exhibit 
moderate impairment in memory and concentration.  His 
intellectual ability was lower than average.  The examiner 
noted that the veteran required continuous neuropsychiatric 
supervision for possible development of a convulsive 
disorder.  The diagnoses were reported as: Chronic brain 
syndrome with manifestations of memory defect, affect 
shallowness, changeable mood, etc.; impairment of ocular 
muscles with diplopia due to defect of the third cranial 
nerve; and moderate to severe hearing loss in the left ear 
with probably mild hearing loss in the right ear.  

In May 1980, the veteran sustained stab wounds to his chest 
and abdomen after rescuing a woman from being raped.  Surgery 
was performed to repair a right ventricle laceration and the 
veteran's cardiac arrest was reversed.  However, on his 3rd 
postoperative day, he suffered a grand mal seizure and became 
unconscious for several days.  His brain CT scan was negative 
for subdural hematoma.  He was progressing at the time of his 
discharge and was able to smile, make sounds, and respond to 
his name.  He was able to move all of his extremities.  

In February 1981, a VA field examiner visited the veteran who 
had been in the nursing home since August 1980.  The examiner 
noted that the veteran suffered from spastic, uncontrollable 
hand and arm motion and was not ambulatory.  The veteran was 
confused and not oriented to time, place or events.  His 
communication ability was limited to yes or no responses but 
he was showing some improvement.  He was found to require 
total care as a result of his stabbing injury.  In October 
1985 a VA ophthalmology consultation found the veteran had 
cortical blindness with no light perception in the right eye.

A July 1988 private neuropsychological report found that the 
veteran was functioning in the defective range of 
intellectual ability but did retain some ability to use 
factual information learned in the past.  His memory skills 
were quite poor and limited to recall of new information for 
only a very brief time.  He also showed significant 
impairment in his information about the world around him and 
in his ability to concentrate.  He was functioning at about 
the 3rd grade level academically.  The psychologist also 
noted that there was no reason to believe that the veteran's 
intellectual ability would increase in any way since his 
brain injury occurred several years earlier and any recovery 
would have taken place already.   

The July 1988 physical evaluation of the veteran noted that 
he had recovered after the 1980 injury to the point of 
walking by himself a limited amount and feeding himself.  
However, he was now confined to a wheelchair as his physical 
therapy had been discontinued.  He was alert and attentive 
but spoke with severe dysarthria.  The physician noted that 
while the veteran undoubtedly had neurologic dysfunction from 
previous injury, he also had massive soft tissue mechanical 
dysfunction that could mimic or exacerbate neurologic 
symptoms.  He recommended therapy for the veteran, both 
physical and speech.  

An August 1991 VA examination report indicated that the 
veteran suffered from hypoxic encephalopathy subsequent to 
his chest wound in May 1980.  He was aphasic and had 
choreoathetoid and spastic movements in all extremities.  His 
diagnosis was reported as: Closed head injury, anoxic 
encephalopathy, spastic quadriparesis, and right optic 
atrophy.  The VA neurologist noted that seizures the veteran 
experienced in 1980 were likely to have been an exacerbation 
of the post-traumatic seizures of the veteran's 1972 motor 
vehicle accident.  A September 1993 VA neurological 
examination indicated that the veteran was alert but 
disoriented with dysphasic and dysarthric speech.  He was 
able to move all four extremities but had marked dystonic 
involuntary movement and could not stand without assistance.  
Diagnoses were reported as: Traumatic and anoxic 
encephalopathy with seizure disorder, both grand mal and 
temporal lobe; speech impairment; cognitive impairment; and 
involuntary movement disorder with functional impairment of 
the limbs.  

In April 1995, the veteran was admitted to a VA hospital with 
a high fever after having been seen as an outpatient at both 
the VA dental clinic and genitourinary clinic earlier that 
week.  He was evaluated for infection and was diagnosed as 
having streptococcus sanguis, which was treated as 
endocarditis.  In June 1996, a VA physician reported that the 
veteran's ability to perform activities of daily living had 
degenerated since his April 1995 illness.  The physician 
noted that the veteran had become more dependent than he was 
prior to his April 1995 hospital admission.  He noted that 
the veteran could no longer transfer himself from his 
wheelchair and needed a lift.  He stated that the veteran's 
current relative disability was most likely related to his 
nosocomial/iatrogenic endocarditis.

An August 1997 examination and opinion from the Detroit VAMC 
(medical center) Chief of Cardiology indicated that the 
veteran probably developed septicemia following urology 
instrumentation and did not have endocarditis.  He noted the 
veteran's history of dental work on April 6th and attempted 
cystometrogram on April 10th with admission to the hospital 
on April 12th for a fever of 104 degrees Fahrenheit.  He 
noted a dental consult during the hospitalization with no 
noted source of infection other than an ulcer which had 
developed post admission, and a urology consult which noted a 
negative urine culture.  The cardiologist noted that 
regardless of the apparent lack of source of the 
streptococcal infection, the veteran developed septicemia 
following urological instrumentation.  He concluded that the 
clinical history was compelling for streptococcus viridans.  
He further concluded, after examining the veteran, that the 
consequences of the veteran's prolonged illness produced a 
neurological setback which reduced his mobility and worsening 
his overall physical ability.   

A December 1997 VA examination report indicated that the 
veteran's condition had declined since his April 1995 
hospitalization.  He could not stand and could no longer walk 
at all, his endurance had decreased.  However, the VA 
examiner's opinion was that the veteran's neurological 
setback may have been the result of deconditioning during his 
hospital admission as there was no evidence of sustained 
residual disability due to a positive blood culture. 

A January 1998 opinion from a VAMC Chief of Infectious 
Diseases also found that the veteran did not suffer from 
endocarditis.  The physician noted that one set of blood 
cultures positive for streptococcus sanguis against four 
negative sets of blood cultures proved that the diagnosis was 
unlikely.  She also pointed to the veteran's clinical picture 
with an echocardiogram that was no very abnormal and showed 
no vegetations.  She also noted that, while it was outside 
her area of expertise, she was not at all sure that the 
veteran's episode of bacteremia led to further decline in 
neurologic function.  There was no evidence of embolic 
disease, minimal evidence for endocarditis, and at the time 
of his April 1995 discharge summary, he appeared to be doing 
well.  

The veteran's VA neurologist submitted statements in November 
1997, April 1998, and September 1998 indicating his opinion 
that the veteran's septicemia contributed to further 
cognitive decline.  He stated in September 1998, that he 
could not quantify the changes in the veteran because 
neurological changes are not quantifiable.  However, he 
stated that prior to April 1995, the veteran had intermittent 
confusion about time and date but was oriented to place.  He 
could perform simple calculations and, although he was 
dysarthric, basic language functions were intact.  Immediate 
memory functions were somewhat impaired.  His strength was 
4/5 bilaterally and was able to move all extremities but had 
dysmetria and dystonic movements.  Subsequent to the April 
1995 infectious process, his language and communication 
skills have deteriorated with loss of ability to name 
objects, left/right disorientation, and greater emotional 
lability than previously.  His motor function also seemed 
more impaired with increased dystonia, ataxia and weakness.  
He noted that the neurological examination was strictly 
clinical without quantitative assessment, and he recommended 
another independent evaluation before and after the veteran's 
episode.  

Upon the recommendation of the VA neurologist, the RO 
contacted a VA physician who had examined the veteran 
neurologically in September 1993.  The VA examiner stated 
that it was probable that there would be mild progressive 
change in the veteran's neurological function since he 
sustained both head injury and anoxic encephalopathy.  
However, he reported that he "cannot concur that an 
infectious illness probably of urologic origin would cause 
[the veteran's] neurologic deterioration."  

In assessing the evidence of record, the Board noted that 
three VA physicians offered opinions in support of the 
veteran's claim and three VA physicians found it unlikely 
that the veteran's decline in neurological function was 
attributable to the septicemia or infectious process.  After 
weighing the relative medical evidence, the Board concludes 
that given the conflicting opinions of specialists in 
neurology, cardiology, and infectious diseases, coupled with 
the nearly unanimous opinion and supporting clinical findings 
that the veteran has suffered a deterioration in neurological 
function, the evidence as a whole is in relative equipoise.  
Aside from the contradictory opinions of the infectious 
disease specialist and VA examiners, as to what caused the 
veteran's decline in neurological function, there is no 
dispute that deterioration has occurred.  Moreover, there is 
no question but that the veteran developed some kind of 
infectious process immediately following VA outpatient 
treatment.  The Board finds that, in weighing the totality of 
the evidence, consideration of the medical evaluation and 
opinion of the veteran's treating neurologist and the 
statements and testimony of the veteran's wife, it becomes 
clear that the veteran has suffered additional disability in 
the form of increased neurological impairment since the April 
1995 infection and hospitalization.  It is also pertinent to 
note that whether the veteran's prolonged stay in the 
hospital or the specific infection caused his deterioration, 
the clear proximal cause was the infection that occurred 
within days after VA outpatient treatment.   

Based on the foregoing, and resolving reasonable doubt in 
favor of the veteran, the Board finds that compensation under 
the provisions of 38 U.S.C.A. § 1151 for increased 
neurological disability as the result of VA hospitalization 
or medical treatment in April 1995, is warranted.

II.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or being housebound.

The veteran is service connected for chronic brain syndrome, 
a craniectomy, impaired ocular muscular function of the left 
eye and diplopia of the right eye, a seizure disorder, 
hearing loss, and scars, all as a result of trauma during 
service, at a combined disability rating of 90 percent.  In 
addition, the Board has found him entitled to compensation 
for additional neurological disability pursuant to 
38 U.S.C.A. § 1151, as noted in the foregoing portion of this 
decision.  

The veteran has requested special monthly compensation on the 
basis of being confined to a wheelchair, with no use of his 
arms and legs.  He and his wife appeared for a hearing in 
June 1993 and testified as to the limitations of the 
veteran's daily living at that time.  As shown by the medical 
evidence referenced above, the veteran's condition has been 
further compromised and he has had additional limitations 
placed on his mobility and ability to care for himself since 
the 1993 hearing.  

The law provides that a wartime veteran, entitled to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. §1110, is also eligible for special monthly 
compensation if he is shown to be permanently bedridden or 
housebound, or so helpless as to require the aid and 
attendance of another person.  38 U.S.C.A. § 1114(l),(s); 38 
C.F.R. §3.352(a).

Regulatory criteria provide that a veteran shall be 
considered in need of regular aid and attendance if he (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.350(b)(3),(4).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole, and the need for aid and attendance must be 
regular, not constant.  38 C.F.R. § 3.352(a).

Upon consideration of these criteria in light of the evidence 
presented, the Board finds that the veteran has established 
entitlement to special monthly compensation based on the need 
for aid and attendance.  While the medical evidence indicates 
that the veteran is blind, it has not been shown that his 
blindness is a result of his service-connected disability.  
Rather, the medical evidence reflects that his cortical 
blindness resulted from the anoxic encephalopathy due to a 
non-service connected stab wound to his heart in 1980.  
However, the evidence does show that the veteran is entitled 
to an increased rate of compensation based upon a factual 
need for aid and attendance.  

As detailed in the foregoing portion of this decision, the 
veteran was treated by the VA for a nosocomial infection in 
April 1995.  As a result of the infection and 
hospitalization, the veteran was determined to have incurred 
additional disability which has been service-connected.  
Three of the VA medical specialists reviewing the veteran's 
medical history found that he suffered a neurological setback 
during his VA hospitalization.  A June 1996 VA examination of 
the veteran for the purposes of determining his need for aid 
and attendance found that the veteran required total self-
care.  The examiner noted that the veteran could move his 
extremities but had no coordination, no fine motor movements, 
and limited strength.  He was confined to a wheelchair and 
was unable to ambulate at all.  He was totally dependent upon 
others for transportation and transfer to his wheelchair.  He 
had no ability to feed or dress himself, could not attend to 
personal hygiene, and could not attend to toileting needs.  
He was completely paralyzed and spastic secondary to a 
history of trauma.  The veteran was noted to have brain 
syndrome due to his status post closed head injury.  His 
diagnosis was reported as spastic quadriparesis; anoxic brain 
injury.  

While the RO denied the veteran's claim for special monthly 
compensation on the basis that his inability to care for 
himself was the result of his non service-connected anoxic 
encephalopathy, the Board concludes otherwise.  In reviewing 
the medical evidence of record, the Board notes that the 
evidence is, at least, in equipoise with regard to whether 
the veteran's current level of impairment is attributable to 
his service-connected brain injury and subsequent VA medical 
treatment.  Although three of the six VA physicians who 
provided expert opinions were in disagreement as to the exact 
cause of the veteran's blood infection, there was little 
disagreement that he did indeed suffer additional 
neurological disability which contributed to his current 
level of impairment.  Notwithstanding that the veteran had 
significant disability due to the anoxic encephalopathy he 
suffered in 1980, there is sufficient medical evidence to 
show that his condition has deteriorated as a result of VA 
treatment resulting in service-connection for such additional 
disability.  Thus, as his additional neurological disability 
is service connected, and his current need for aid and 
attendance is attributable, at least in part, to service 
connected disability, the claim must be granted.  

Accordingly, the Board concludes that the evidence supports 
the veteran's claim for special monthly compensation on 
account of the need for aid or attendance.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional neurological disability as 
the result of hospitalization or medical treatment by the 
Department of Veterans Affairs in April 1995 is granted, 
subject to the provisions governing the award of monetary 
benefits.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound is 
granted.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

